Case 1:19-cv-05362-MKB Document 17 Filed 03/04/21 Page 1 of 10 PageID #: 754
                                                                                                Clerk’s Office
                                                                                                Filed Date:

                                                                                                3/4/2021

UNITED STATES DISTRICT COURT                                                                    U.S. DISTRICT
                                                                                                COURT
EASTERN DISTRICT OF NEW YORK                                                                    EASTERN DISTRICT
                                                                                                OF NEW YORK
---------------------------------------------------------------                                 BROOKLYN OFFICE

ANTHONY McINTOSH,
                                                                  NOT FOR PUBLICATION
                                    Plaintiff,
                                                                  MEMORANDUM & ORDER
                           v.                                     19-CV-5362 (MKB)

COMMISSIONER OF SOCIAL SECURITY,

                                    Defendant.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff Anthony McIntosh, proceeding pro se, filed the above-captioned action pursuant

to 42 U.S.C. § 405(g) seeking review of the denial of his application for Supplemental Security

Income (“SSI”) and disability insurance benefits (“DIB”). (Compl., Docket Entry No. 1.) The

Commissioner of Social Security (the “Commissioner”) moves for judgment on the pleadings,

arguing that it did not abuse its discretion in dismissing Plaintiff’s untimely request for review of

the decision of the Administrative Law Judge (“ALJ”) by the Appeals Council. (Comm’r Notice

of Mot. for J. on the Pleadings, Docket Entry No. 11; Comm’r Br. in Supp. of Mot. for J. on the

Pleadings (“Comm’r Mem.”), Docket Entry No. 12.) Plaintiff moves for a hearing on the

Complaint. (Pl.’s Mot. for Hr’g (“Pl.’s Mot.”), Docket Entry No. 14.) For the reasons set forth

below, the Court grants the Commissioner’s motion for judgment on the pleadings and denies

Plaintiff’s motion for a hearing.

   I.   Background

        Plaintiff applied for SSI and DIB on April 3, 2015, (Modified Admin. R. (“R.”) 90,

Docket Entry No. 9), claiming disability due to Human Immunodeficiency Virus (“HIV”)

disease, bipolar disorder, posttraumatic stress disorder, a back disorder as well as degenerative
Case 1:19-cv-05362-MKB Document 17 Filed 03/04/21 Page 2 of 10 PageID #: 755




disc disease of the lumbar spine, and chronic traumatic encephalopathy, (Compl. 1; R. 169). The

Social Security Administration (the “SSA”) denied his claim on August 4, 2015, (R. 152, 165),

and Plaintiff appealed to the ALJ, (R. 153). After a hearing on January 25, 2018, at which

Plaintiff was represented by counsel, (R. 29–63), the ALJ denied Plaintiff’s claim in a decision

dated February 9, 2018, weighing the available medical evidence and reaching the conclusion

that Plaintiff retained the residual functional capacity to do light work with no contact with the

public and occasional contact with supervisors and coworkers, (R. 10–24).

        On May 16, 2018, Plaintiff, through counsel, appealed the ALJ’s decision. (R. 83–84.)

In addition to discussing the merits, Plaintiff requested that his appeal be considered timely

because “neither [he] nor [his counsel] received a copy of the decision.” (R. 83.) Counsel

represented that he learned of the decision during “routine follow-up on the case,” obtained a

facsimile copy of the decision, and filed the appeal on the same day. (Id.)

        On September 13, 2019, the Appeals Council dismissed Plaintiff’s appeal as untimely.

(R. 4.) The Appeals Council determined that notice was presumed to have been received on

February 9, 2018, five days after the Commissioner mailed the decision to Plaintiff, and that the

appeal was untimely because Plaintiff requested review on May 16, 2018, more than sixty days

after receipt was presumed. (R. 4.) The Appeals Council further noted that although Plaintiff’s

counsel had “indicated that neither he nor the claimant received a copy of the decision until the

representative requested it on the date he filed the request for review, . . . . the record [did] not

reflect that the [p]ost [o]ffice returned the decision as undeliverable.” (R. 4.) The Appeals

Council found that Plaintiff had not shown good cause to extend the time for filing his appeal

and dismissed Plaintiff’s request for review. (R. 4.) On September 19, 2019, Plaintiff timely

appealed to the Court. (Compl.)



                                                   2
Case 1:19-cv-05362-MKB Document 17 Filed 03/04/21 Page 3 of 10 PageID #: 756




  II. Discussion

          a.   Standard of review

       “In deciding a Rule 12(c) motion [for judgment on the pleadings], [courts] ‘employ[] the

same . . . standard applicable to dismissals pursuant to [Rule] 12(b)(6). Thus, [courts] will

accept all factual allegations in the [c]omplaint as true and draw all reasonable inferences in [the

plaintiff’s] favor.’” L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 429 (2d Cir. 2011) (third

and fourth alterations in original) (quoting Johnson v. Rowley, 569 F.3d 40, 43 (2d Cir. 2009));

see also Lanning v. City of Glens Falls, 908 F.3d 19, 22 (2d Cir. 2018) (“We construe the factual

allegations in the light most favorable to . . . the losing party.”); Cleveland v. Caplaw Enters.,

448 F.3d 518, 521 (2d Cir. 2006) (“The standard for addressing a Rule 12(c) motion for

judgment on the pleadings is the same as that for a Rule 12(b)(6) motion to dismiss for failure to

state a claim.” (citing Karedes v. Ackerley Grp., Inc., 423 F.3d 107, 113 (2d Cir. 2005))). On a

Rule 12(c) motion, the court relies “on the complaint, the answer, any written documents

attached to them, and any matter which” the court “can take judicial notice for the background of

the case.” Lanning, 908 F.3d at 22 (quoting Roberts v. Babkiewicz, 582 F.3d 418, 419 (2d Cir.

2009)); see also Meyers v. City of New York, 812 F. App’x 11, 13 (2d Cir. 2020) (same). “To

survive a Rule 12(c) motion, the complaint must contain sufficient factual matter to state a claim

to relief that is plausible on its face.” Oneida Indian Nation v. Phillips, 981 F.3d 157, 165 (2d

Cir. 2020) (quoting Kirkendall v. Halliburton, Inc., 707 F.3d 173, 178–79 (2d Cir. 2013)); see

also Graziano v. Pataki, 689 F.3d 110, 114 (2d Cir. 2012) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). A complaint “does not require ‘detailed factual allegations,’ but it

demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555). However, the court need



                                                  3
Case 1:19-cv-05362-MKB Document 17 Filed 03/04/21 Page 4 of 10 PageID #: 757




not accord “a legal conclusion couched as a factual allegation” the same presumption of

truthfulness. N.J. Carpenters Health Fund v. Royal Bank of Scot. Grp., PLC, 709 F.3d 109, 120

(2d Cir. 2013) (quoting Iqbal, 556 U.S. at 678).

       In reviewing a pro se complaint, the court must be mindful that a pro se plaintiff’s

pleadings should be held “to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S.

97, 104–05 (1976)); see also Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (noting that even

after Twombly, the court “remain[s] obligated to construe a pro se complaint liberally”).

           b.   The Appeals Council did not abuse its discretion when it determined that
                Plaintiff’s appeal was untimely

       The Commissioner contends that the Court should affirm the Appeals Council’s dismissal

of Plaintiff’s request for review, arguing that the Appeals Council did not abuse its discretion by

dismissing Plaintiff’s request for review on the ground that it was untimely and he had not shown

good cause for an extension. 1 (Comm’r’s Mem. 3–4 (first citing Velez v. Apfel, 229 F.3d 1136

(2d Cir. 2000); and then citing Liranzo v. Comm’r of Soc. Sec., 411 F. App’x 390, 391 (2d Cir.

2011)).) In support, the Commissioner argues that the ALJ’s decision was addressed to the

mailing address that Plaintiff’s counsel provided on his appointment of representative form. (Id.

at 4.) In the alternative, the Commissioner asks that if the Court does not affirm the dismissal,

that the Court remand to the Appeals Council to consider the merits of the underlying claim. (Id.

at 4–5.)




       1
           The Commissioner notes that Plaintiff does not dispute that his request for review was
filed late and that the Second Circuit has upheld the dismissals of similar cases in which Social
Security claimants simply alleged that they had not received notice. (Comm’r Mem. 3–4.)
                                                   4
Case 1:19-cv-05362-MKB Document 17 Filed 03/04/21 Page 5 of 10 PageID #: 758




        In support of his application, Plaintiff attaches a letter from his former attorney to the

Appeals Council. (Letter dated May 16, 2018, Docket Entry No. 14-1.) In the letter, Plaintiff’s

counsel asks that the appeal be considered timely because “neither the claimant nor [counsel]

received a copy of the decision” and counsel only learned of the decision during “routine follow-

up on the case.” 2 (Id. at 1.)

        A Social Security claimant may appeal an ALJ’s decision to the Appeals Council within

sixty days of receipt. 20 C.F.R. §§ 404.968(a)(1), 416.1468; see Coe v. Saul, No. 19-CV-10993,

2020 WL 6729169, at *4 (S.D.N.Y. Nov. 16, 2020) (“A request to the Appeals Council to review

an ALJ’s decision must generally be filed within [sixty] days from the date of the notice of the

ALJ’s dismissal.” (citing 20 C.F.R. §§ 404.968(a), 416.1468(a))). Under the regulations, notice

is presumed received five days after the date of the decision. 20 C.F.R. §§ 404.901 (“Date you

receive notice means [five] days after the date on the notice, unless you show us that you did not

receive it within the [five]-day period.”), 416.1401 (same); Dietsch v. Schweiker, 700 F.2d 865,

867 (2d Cir. 1983) (“When an ALJ’s decision is sent to a claimant, an accompanying form notice

states that it is ‘presumed that this notice is received within five days after the date [of the

decision]’ . . . .” (alterations in original)), overruled in part by Smith v. Berryhill, 587 U.S. ---, --

-, 139 S. Ct. 1765, 1773 (2019); Jacqueline E. v. Saul, No. 17-CV-414, 2020 WL 1234949, at *4

(W.D.N.Y. Mar. 13, 2020) (“A claimant is deemed to have received notice of the ALJ’s decision

five days after the date on the notice unless the claimant can establish that she did not receive it

within the five-day period.”); Shari L. v. Saul, No. 19-CV-851, 2020 WL 3971510, at *1

(N.D.N.Y. July 14, 2020) (“The agency considers a claimant to have received notice of the



        2
          Plaintiff describes the challenges of his upbringing — that he was an immigrant raised
in poverty by a single mother — but does not suggest that extenuating circumstances existed that
could account for his late appeal to the Appeals Council. (Pl.’s Mot. 1.)
                                                    5
Case 1:19-cv-05362-MKB Document 17 Filed 03/04/21 Page 6 of 10 PageID #: 759




ALJ’s decision five days after the date on the notice, unless the claimant can show that he or she

did not receive it within the five-day period.”).

       To rebut that presumption, “[a] plaintiff must do more than merely assert that he did not

receive the notice within five days . . . . Rather, a plaintiff must present some affirmative

evidence indicating that the actual receipt occurred more than five days after issuance.”

Malavolta v. Comm’r of Soc. Sec., No. 08-CV-6528, 2009 WL 1097275, at *3 (S.D.N.Y. Apr.

23, 2009) (quoting Guinyard v. Apfel, No. 99-CV-4242, 2000 WL 297165, at *3 (S.D.N.Y. Mar.

22, 2000)), report and recommendation adopted, 2009 WL 1468601 (S.D.N.Y. May 22, 2009);

see also Liranzo v. Astrue, No. 07-CV-5074, 2010 WL 626791, at *2 (E.D.N.Y. Feb. 23, 2010)

(same), aff’d sub nom. Liranzo, 411 F. App’x at 390. “[U]nsupported affidavit evidence” that a

Social Security claimant did not receive notice of a decision is insufficient because “[o]therwise,

. . . a tardy claimant could avoid the jurisdictional requirements by merely asserting a late

delivery of the notice.” Marte v. Apfel, No. 96-CV-9024, 1998 WL 292358, at *2 (S.D.N.Y.

June 3, 1998) (quoting McCall v. Bowen, 832 F.2d 862, 864 (5th Cir. 1987)) (collecting cases).

       “The presumption has been rebutted by evidence that the Appeals Council’s notice ‘was

not even mailed’ until more than five days after the date appearing on the decision had elapsed.”

Malavolta, 2009 WL 1097275, at *3 (quoting Matsibekker v. Heckler, 738 F.2d 79, 81 (2d Cir.

1984)). The presumption of receipt within five days has also been rebutted by “a confirmatory

notation” that a railroad clerk delivered notice on a certain date, together with an affidavit from

the railroad clerk. Guinyard, 2000 WL 297165, at *3 (quoting Chiappa v. Califano, 480 F.

Supp. 856 (S.D.N.Y. 1979)).

       The Appeals Council may dismiss an untimely appeal, 20 CFR §§ 404.971, 416.1471, or

extend the time to appeal for good cause shown, 20 CFR §§ 404.968(b) (explaining how to



                                                    6
Case 1:19-cv-05362-MKB Document 17 Filed 03/04/21 Page 7 of 10 PageID #: 760




request Appeals Council review and stating that extensions are available and that “[i]f [a

claimant] show[s] that [he] had good cause for missing the deadline, the time period will be

extended”), 416.1468(b) (same). See Smith, 587 U.S. at ---, 139 S. Ct. at 1772 (“If a claimant

misses the deadline and cannot show good cause, . . . the Appeals Council does not deny the

request but rather dismisses it.”); Bridget Aubrey S. v. Comm’r of Soc. Sec., No. 19-CV-884,

2020 U.S. Dist. LEXIS 214570, at *9 (N.D.N.Y. Nov. 17, 2020) (“[A] plaintiff can request

Appeals Council review of an [ALJ’s] decision . . . within [sixty] days of receipt of the [ALJ’s]

decision unless good cause is found and the Appeals Council extends that period.”). To

determine whether good cause exists, the Appeals Council “use[s] the standards explained in [20

C.F.R.] § 404.911” and 20 CFR § 404.968(b), which includes consideration of “[w]hat

circumstances kept [the plaintiff] from making the request on time” and “[w]hether [the

Commissioner’s] action misled [the plaintiff].” 20 C.F.R. § 404.911(a). District courts review

the Appeals Council’s decision to dismiss an appeal as untimely for abuse of discretion. Smith,

587 U.S. at ---, 139 S. Ct. at 1779 n.19; Lee v. Comm’r of Soc. Sec., No. 19-CV-953, 2020 WL

6636403, at *3 (W.D.N.Y. Nov. 12, 2020) (same).

       The Appeals Council did not abuse its discretion when it determined that Plaintiff’s

assertion through his attorney that he did not receive the ALJ’s decision until he inquired, (Letter

dated May 16, 2018), did not demonstrate good cause. See Ortiz v. Berryhill, No. 19-CV-171,

2020 WL 4754934, at *7 (S.D.N.Y. July 15, 2020) (“To rebut the presumption that the notice

was received within five days of its purported mailing date, it is incumbent upon a plaintiff,

‘even a pro se plaintiff,’ to ‘do more than assert’ in his complaint ‘that [he] did not receive the

notice within five days.’” (alteration in original) (quoting Hall v. Colvin, No. 14-CV-7731, 2015

WL 13723896, at *4 (S.D.N.Y. Aug. 5, 2015), report and recommendation adopted, 2017 WL



                                                  7
Case 1:19-cv-05362-MKB Document 17 Filed 03/04/21 Page 8 of 10 PageID #: 761




4339664 (S.D.N.Y. Sept. 29, 2017))); Halstead v. Comm’r of Soc. Sec., No. 17-CV-9713, 2019

WL 5579517, at *3 (S.D.N.Y. Oct. 30, 2019) (same); Marte, 1998 WL 292358, at *2 (S.D.N.Y.

June 3, 1998) (citing McCall, 832 F.2d at 864, as an example of a plaintiff’s failure to rebut the

presumption based on “affidavits from [the plaintiff] and his attorney in which they disclaimed

receipt within the five-day period”). But see Sinatra v. Heckler, 566 F. Supp. 1354, 1360

(E.D.N.Y. 1983) (“One court has held that where no copy of the notice was mailed to a

claimant’s attorney of record, there was no evidence in the record that a copy was mailed to the

claimant, and claimant signed an affidavit of non-receipt, the presumption of receipt was

rebutted.” (citing McKentry v. Sec’y of Health and Human Servs., 655 F.2d 721 (6th Cir. 1981))).

In his appeal to the Appeals Council, Plaintiff argued as he does before the Court, that counsel

did not receive the decision until he followed up more than sixty days later. (R. 4.) Based on

these facts, the Appeals Council did not abuse its discretion in finding Plaintiff’s appeal untimely

because Plaintiff had not shown good cause for an extension. See Jacqueline E., 2020 WL

1234949, at *4 (finding no abuse of discretion where “[the plaintiff] filed her request for review

over 160 days after the date of the notice of the ALJ’s decision . . . [,] was presented with an

opportunity to provide good cause for her untimely filing and her attorney failed to do so”).

          c.   Plaintiff is not entitled to a hearing

       Plaintiff requests a hearing “because [he] disagree[s] with the . . . agency determination.”

(Pl.’s Mot.)

       Where facts in the record, if credited, might excuse a late filing, courts have granted

evidentiary hearings to determine timeliness. See Torres v. Barnhart, 417 F.3d 276, 280 (2d Cir.

2005) (holding that “a legally-ignorant, linguistically-challenged pro se claimant who . . . did

everything possible to try to assert his claim in timely fashion and was only stymied from so



                                                  8
Case 1:19-cv-05362-MKB Document 17 Filed 03/04/21 Page 9 of 10 PageID #: 762




doing by being seriously misled by an attorney in whom he placed his trust” was entitled to “an

evidentiary hearing into whether equitable tolling should be invoked” to deem his appeal from

the Appeals Council to the district court timely); Rodriguez v. Barnhart, No. 01-CV-3411, 2002

WL 31875406, at *7 (S.D.N.Y. Dec. 24, 2002) (“Because of the uncertainties in the current

record and the desirability of more fully developing the facts concerning [the] plaintiff’s mental

status and her attempts to file a timely complaint, we deem it prudent to conduct an evidentiary

hearing to permit both parties to be heard on the controlling issues.”).

        While Plaintiff contends that he did not receive the ALJ’s decision, there is no dispute

that the address to which the decision was mailed was that of Plaintiff’s counsel of record. Nor

does Plaintiff dispute that he did not appeal the decision until May 16, 2018, more than sixty

days after he was presumed to have received the ALJ’s decision — in fact, approximately one

month past that deadline. There is also no dispute as to Plaintiff’s explanation for why his appeal

was untimely. Thus, there is no basis for a hearing. See Torres, 417 F.3d at 280 (remanding for

evidentiary hearing to resolve a factual dispute); Lee, 2020 WL 6636403, at *6 (“[T]he issue

before the [c]ourt is whether the Appeals Council abused its discretion when it dismissed [the

plaintiff’s] appeal . . . based on its determination that [the plaintiff’s] request for review was

untimely filed. To determine whether the Appeals Council abused its discretion, the [c]ourt’s

review is limited to the record before the Appeals Council.”). The Court therefore denies

Plaintiff’s request for a hearing.




                                                   9
Case 1:19-cv-05362-MKB Document 17 Filed 03/04/21 Page 10 of 10 PageID #: 763




  III. Conclusion

        For the foregoing reasons, the Court grants the Commissioner’s motion for judgment on

the pleadings. The Clerk of Court is directed to mail a copy of this Memorandum and Order to

Plaintiff and to close the case.

Dated: March 3, 2021
       Brooklyn, New York

                                                   SO ORDERED:


                                                        s/ MKB
                                                   MARGO K. BRODIE
                                                   United States District Judge




                                              10
